DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          GREGORY FISCHER,
                              Appellant,

                                      v.

       U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
         JP MORGAN ALTERNATIVE LOAN TRUST 2006-S-3,
                           Appellee.

                                No. 4D13-3798

                             [January 7, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502009CA010083XX.

   Robert Garven, Coral Springs, and Donald S. Goldrich, P.A., Coconut
Creek, for appellant.

  David Cramer and Allyson Sartoian of Phelan Hallinan, PLC, Fort
Lauderdale, for appellee.

PER CURIAM.

    U.S. Bank National Association filed its foreclosure complaint against
appellant on March 23, 2009. Appellant’s answer and affirmative defenses
raised, among other things, the issue of standing. At the 2013 trial, the
Bank’s witness could not say what entity owned or held the note and
mortgage in March 2009. Although the Bank proved that it acquired the
note at some time, it did not prove at trial that it had standing at the time
the complaint was filed. See Bristol v. Wells Fargo, Nat’l Ass’n, 137 So. 3d
1130, 1132 (Fla. 4th DCA 2014); McLean v. JP Morgan Chase Bank Nat’l
Ass’n, 79 So. 3d 170, 173 (Fla. 4th DCA 2012). We therefore reverse the
final judgment of foreclosure and remand for the entry of a final judgment
for appellant, the defendant below.

DAMOORGIAN, C.J., GROSS and MAY, JJ., concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                              -2-